Exhibit 10.2
 
AMENDMENT NO. 6 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
September 30, 2010, by and among Cornerstone Operating Partnership, L.P., a
Delaware limited partnership (the “Administrative Borrower”), each of the
“Borrowing Base Subsidiaries” party hereto (together with the Administrative
Borrower, each a “Borrower” and collectively, “Borrowers”), the “Guarantors”
signatory hereto (together with Borrowers, the “Credit Parties”), HSH Nordbank
AG, New York Branch, a German banking corporation acting through its New York
branch, as lender (together with its successors and assigns, each a “Lender” and
collectively the “Lenders”), and HSH Nordbank AG, New York Branch, a German
banking corporation acting through its New York branch, in its capacity as
administrative agent for the Lenders (in its capacity as administrative agent
for the Lenders, together with any permitted successor administrative agent, the
“Administrative Agent”) and arranger.  Capitalized terms not defined herein
shall have the respective meanings set forth in the Credit Agreement (as defined
below).
 
Recitals
 
WHEREAS, Borrowers, Guarantors, Lenders and Administrative Agent have entered
into that certain Credit Agreement dated as of June 30, 2006 (the “Original
Credit Agreement”), as amended by that certain Amendment  and Waiver No. 1 to
Credit Agreement, dated as of July 31, 2007 (“Amendment No. 1 to Credit
Agreement”), that certain Amendment No. 2 to Credit Agreement, dated as of
November 14, 2007 (“Amendment No. 2 Credit Agreement”), that certain Amendment
No. 3 to Credit Agreement, dated as of June 30, 2008 (“Amendment No. 3 to Credit
Agreement”) that certain Amendment No. 4 to Credit Agreement, dated as of June
30, 2010 (“Amendment No. 4 to Credit Agreement”), and that certain Amendment No.
5 to Credit Agreement, dated as of August 31, 2010 (“Amendment No. 5 to Credit
Agreement”, together with the Original Credit Agreement, Amendment No. 1 to
Credit Agreement, Amendment No. 2 to Credit Agreement Amendment No. 3 to Credit
Agreement, Amendment No. 4 to Credit Agreement and as otherwise modified,
amended or supplemented from time to time, collectively, the “Credit
Agreement”);
 
WHEREAS, pursuant to (i) that certain Joinder and Amendment Agreement dated as
of November 30, 2006, among COP-Goldenwest, LLC, a California limited liability
company (“COP-Goldenwest”), Administrative Borrower, the Guarantors, Lenders and
Administrative Agent, (ii) that certain Joinder Agreement dated as of November
30, 2006, among, COP-Western Ave., LLC a California limited liability company
(“COP-Western”), COP-Goldenwest, Administrative Borrower, the Guarantors,
Lenders and Administrative Agent, (iii) that certain Joinder Agreement dated as
of January 19, 2007, among COP-Deer Valley, LLC, an Arizona limited liability
company (“COP-Deer Valley”), COP-Western, COP-Goldenwest, Administrative
Borrower, the Guarantors, Lenders and Agent, and (iv) that certain Joinder
Agreement dated as of September 28, 2007, among COP-Pinnacle Peak, LLC, an
Arizona limited liability company (“COP-Pinnacle Peak”), COP-Western,
COP-Goldenwest, COP-Deer Valley, Administrative Borrower, the Guarantors,
Lenders and Agent, each of COP-Goldenwest, COP-Western, COP-Deer Valley and
COP-Pinnacle Peak were joined to the Credit Agreement and the other Financing
Documents, each as a “Borrower” and as a “Borrowing Base Subsidiary.”

 

--------------------------------------------------------------------------------

 

WHEREAS, the payment of the Obligations and the performance of the other
obligations of Borrowers under the Credit Agreement and the other Financing
Documents are secured by, amongst other things, (i) that certain Deed of Trust,
Assignment of Leases and Rents, Fixture Filing and Security Agreement, by
COP-Goldenwest, as grantor, in favor of Commonwealth Land Title Company, solely
as trustee, for the benefit of Administrative Agent, recorded as of December 1,
2006 in the Official Records of Orange County, California, as Instrument No.
2006000808373, as amended by that certain First Amendment to Deed of Trust,
dated as of June 30, 2010, recorded as of July 6, 2010 in the Official Records
of Orange County, California as instrument No. 2010000316843 (as amended and
modified, from time to time, the “Goldenwest Deed of Trust”), (ii) that certain
Assignment of Leases and Rents, by COP-Goldenwest, in favor of Administrative
Agent, recorded as of December 1, 2006 in the Official Records of Orange County,
California, as Instrument No. 2006000808374 (the “Goldenwest Assignment”), (iii)
that certain Deed of Trust, Assignment of Leases and Rents, Fixture Filing and
Security Agreement, by COP-Western, as grantor, in favor of Commonwealth Land
Title Company, solely as trustee, for the benefit of Administrative Agent,
recorded as of December 1, 2006 in the Official Records of Los Angeles County,
California, as Instrument No. 2006266762, as amended by that certain First
Amendment to Recorded Documents, dated as of June 30, 2010, recorded as of July
6, 2010 in the Official Records of Los Angeles County, California as Instrument
No. 20100918735 (as amended and modified, from time to time, the “Western Deed
of Trust”), (iv) that certain Assignment of Leases and Rents, by COP-Western, in
favor of Administrative Agent, recorded as of December 1, 2006 in the Official
Records of Los Angeles County, California, as Instrument No. 20062667663, as
amended by that certain First Amendment to Recorded Documents, dated as of June
30, 2010, recorded as of July 6, 2010 in the Official Records of Los Angeles
County, California as Instrument No. 20100918735 (as amended and modified, from
time to time (the “Western Assignment”), (v) that certain Deed of Trust,
Assignment of Leases and Rents, Fixture Filing and Security Agreement, by
COP-Deer Valley, as grantor, in favor of Magnus Title Agency, solely as trustee,
for the benefit of Administrative Agent, recorded as of January 22, 2007 in the
Official Records of Maricopa County, Arizona, as Instrument No. 20070081545, as
amended by that certain First Amendment to Recorded Documents, dated as of June
30, 2010, recorded as of July 2, 2010 in the Official Records of Maricopa
County, Arizona as Instrument No. 20100566186 (as amended and modified, from
time to time, the “Deer Valley Deed of Trust”), (vi) that certain Assignment of
Leases and Rents, by COP-Deer Valley, in favor of Administrative Agent, recorded
as of January 22, 2007 in the Official Records of Maricopa County, Arizona, as
Instrument No. 20070081546, as amended by that certain First Amendment to
Recorded Documents, dated as of June 30, 2010, recorded as of July 2, 2010 in
the Official Records of Maricopa County, Arizona as Instrument No. 20100566186
(as amended and modified, from time to time, the “Deer Valley Assignment”), and
(vii) that certain Deed of Trust, Assignment of Leases and Rents, Fixture Filing
and Security Agreement, by COP-Pinnacle Peak, as grantor, in favor of Lawyers
Title Insurance Corporation, solely as trustee, for the benefit of
Administrative Agent, recorded as of October 2, 2007 in the Official Records of
Maricopa County, Arizona, as Instrument No. 20071083931, as amended by that
certain First Amendment to Recorded Documents, dated as of June 30, 2010,
recorded as of July 2, 2010 in the Official Records of Maricopa County, Arizona
as Instrument No. 20100566179 (as amended and modified, from time to time, the
“Pinnacle Peak Deed of Trust”) and (viii) that certain Assignment of Leases and
Rents, by COP-Pinnacle Peak, in favor of Administrative Agent, recorded as of
October 2, 2007 in the Official Records of Maricopa County, Arizona, as
Instrument No. 20071083932, as amended by that certain First Amendment to
Recorded Documents, dated as of June 30, 2010, recorded as of July 2, 2010 in
the Official Records of Maricopa County, Arizona as Instrument No. 20100566179
(as amended and modified, from time to time, the “Pinnacle Peak
Assignment”).  The Goldenwest Deed of Trust, the Western Deed of Trust, the Deer
Valley Deed of Trust and the Pinnacle Peak Deed of Trust hereafter collectively
the “Existing Deeds of Trust”.  The Goldenwest Assignment, the Western
Assignment, the Deer Valley Assignment and the Pinnacle Peak Assignment
hereafter collectively the “Existing Assignments.”

 
- 2 -

--------------------------------------------------------------------------------

 

NOW THEREFORE in consideration of the promises and mutual covenants contained
herein, the parties hereto agree as follows:
 
1.      Amendments.  Upon satisfaction of all of the conditions of effectiveness
set forth in Section 2 below, the following amendments shall take effect:
 
1.1 The definition of the term “Maturity Date” set forth in Section 1.01 of the
Loan Agreement is hereby deleted and replaced with the following text:
 
““Maturity Date” means the Initial Maturity Date; provided, however that (a) if
the Borrowers shall have elected to extend the Maturity Date pursuant to the
First Extension Option then, from and after the effectiveness of the First
Extension Option, “Maturity Date” shall mean the First Extended Maturity Date,
(b) if the Borrowers shall have elected to extend the Maturity Date pursuant to
the Second Extension Option then, from and after the effectiveness of the Second
Extension Option, “Maturity Date” shall mean the Second Extended Maturity Date
and (c) if the Borrowers shall have satisfied the conditions set forth in
Amendment No. 6 to Credit Agreement, “Maturity Date” shall mean October 31,
2010.  Anything in this definition to the contrary notwithstanding, if the
entire principal balance of the Loans shall become due and payable by
acceleration or otherwise on or before the then Maturity Date, then from and
after such principal balance becoming due, “Maturity Date” shall mean such
earlier date.”
 
1.2 The following definitions are added to and made a part of the Credit
Agreement:
 
“Amendment No. 6 to Credit Agreement” means that certain Amendment No. 6 to
Credit Agreement, dated as of September 30, 2010 by and among the Credit
Parties, Administrative Agent and Lenders.”
 
2.      Effectiveness of this Amendment. The amendments set forth in Section 1
above shall not be effective or binding (without affecting the other provisions
of this Amendment) until the following conditions have been satisfied or waived
in writing by Administrative Agent, in Administrative Agent’s sole and absolute
discretion (the date on which all such conditions being satisfied or waived, the
“Effective Date”):
 
2.1 Amendment Fee.  Borrower has paid to Administrative Agent an amendment fee
(the “Amendment Fee”) in an amount equal to thirty one thousand and 00/100ths
Dollars ($31,000.00).

 
- 3 -

--------------------------------------------------------------------------------

 

2.2     Principal Reduction.  Borrower has made a principal reduction payment to
Administrative Agent in an amount equal to two hundred thousand nine hundred
fifty one and 00/100ths dollars ($200,951.00) (the “Principal Reduction
Payment”);
 
2.3     Execution of Documents.  Administrative Agent shall have received each
of the following documents (collectively the “Transaction Documents”) duly
executed and delivered by each of the parties thereto:
 
(a)  this Amendment; and
 
(b)  such other documents and instruments requested by Administrative Agent.
 
2.4     Title Updates. Administrative Agent shall have obtained, at Borrowers’
expense, such new lender’s title policies or modification, date-down or other
endorsements to Lenders’ existing title policies as Administrative Agent may
require to insure the continued validity of the Existing Deeds of Trust, as
amended, and their, respective, continuing first lien priority on each of the
Borrower Base Properties, subject of the Existing Deeds of Trust, over all
encumbrances not previously approved in writing by Administrative Agent.
 
2.5     No Defaults.  As of the Effective Date no Default or Event of Default
shall have occurred and be continuing, provided, that the parties hereto
acknowledge and agree that Borrowers are not in compliance with their covenant
that REIT shall, at all times, maintain Unencumbered Cash or Cash Equivalents of
not less than $10,000,000 (the “Existing Non-Compliance”).  The foregoing shall
not constitute a waiver of any Default or Event of Default under the Financing
Documents, provided that Administrative Agent agrees, until the earlier to occur
of (a) the occurrence of a Default or Event of Default (other than the Existing
Non-Compliance) or (b) the October 31, 2010, the Existing Non-Compliance shall
not constitute a Default or Event of Default.
 
2.6     Payment of Expenses.  Borrowers shall have paid to Administrative Agent
all costs and expenses incurred in connection with this Amendment as provided in
Section 7 hereof.
 
2.7     Representations and Warranties.  The representations and warranties of
the Credit Parties set forth in Section 3 of this Amendment shall be true and
correct in all material respects on and as of the Effective Date; provided that
any such representations and warranties that by their express terms are made as
of a specific date shall be true and correct in all material respects as of such
specific date.
 
3.      Representations and Warranties.  To induce Lenders and Administrative
Agent to enter into this Amendment, the Credit Parties hereby represent and
warrant that:
 
3.1     The outstanding principal amount of the Loan as of the date hereof,
after giving effect to the Principal Reduction Payment, is $15,745,000.00.

 
- 4 -

--------------------------------------------------------------------------------

 

3.2     The execution, delivery and performance by each Credit Party of this
Amendment, the other Transaction Documents, and any other documents in
connection herewith, or therewith, to which it is a party are (a) within its
powers and have been duly authorized by all necessary action, (b) require no
action by or in respect of, or filing with, any Governmental Authority, any
property manager or other third party, (c) do not contravene, or constitute a
breach of or default under, any provision of applicable law or regulation, any
of its constitutive documents or of any judgment, injunction, order, decree,
permit, license, note, mortgage, agreement or other instrument binding upon such
Person or any of its Subsidiaries or their respective assets and (d) do not
result in the creation or imposition of any Lien on any asset of any Credit
Party or any of its Subsidiaries.
 
3.3     This Amendment, the other Transaction Documents and such other documents
and instruments executed by such Credit Party in connection herewith, or
therewith, have been duly executed and delivered by each Credit Party and
constitutes a valid and binding agreement of each Credit Party, in each case
enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.
 
3.4     Each of the representations and warranties contained in Article III of
the Credit Agreement, as modified herein, is true and correct, in all material
respects, as of the date hereof, as though made on, and as of, the date hereof;
provided that any such representations and warranties that by their express
terms are made as of a specific date shall be true and correct in all material
respects as of such specific date.
 
4.      Ratification of Credit Agreement.  Except as specifically amended
hereby, the terms and conditions of the Credit Agreement and the other Financing
Documents are in all respects ratified and confirmed and remain in full force
and effect.
 
5.      Governing Law.   THIS AMENDMENT, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION, as more fully set forth in Section 9.09
of the Credit Agreement, which Section 9.09 is incorporated herein mutatis
mutandis as though set forth herein in full.

 
- 5 -

--------------------------------------------------------------------------------

 

6.      Compliance, Release.  As additional consideration for Administrative
Agent and Lenders to enter into this Amendment, the Credit Parties hereby
acknowledge and agree that, as of the date of this Amendment: (i) Administrative
Agent and Lenders have fully complied with all of their respective obligations
under the Financing Documents, (ii) the Credit Parties have no knowledge of any
act or omission on the part of Administrative Agent or Lenders that constitutes
a default by Administrative Agent or Lenders under any of the Financing
Documents (or that, with the giving of notice, the passage of time, or both,
would constitute a default by the Administrative Agent or Lenders thereunder),
(iii) the Credit Parties have no knowledge of any fact or circumstance that
would prevent or prohibit Administrative Agent or Lenders from enforcing the
Financing Documents, and (iv) the Credit Parties have no claims, demands,
damages, suits, cross-complaints, causes of action or debts of any kind or
nature whatsoever that can be asserted to reduce or eliminate all or any portion
of its obligation to repay the Loans or to seek any affirmative relief from
Administrative Agent or Lenders with respect to the Loans or the Borrowing Base
Properties.  The Credit Parties hereby release and forever discharge, and agree
to indemnify, defend and hold harmless, Administrative Agent and Lenders and
their respective agents, servants, employees, directors, officers, trustees,
beneficiaries, attorneys, branches, affiliates, subsidiaries, successors and
assigns, of and from all damages, losses, claims, demands, liabilities,
obligations, actions, suits and causes of action whatsoever, that the Credit
Parties may now have or claim to have against Administrative Agent or Lenders as
of the date of this Amendment, and whether presently known or unknown, and of
every nature and extent whatsoever, on account of or in any way concerning or
arising out of the Borrowing Base Properties or the Loans, or founded upon any
of the Financing Documents, including, but not limited to, all such loss or
damage of any kind heretofore sustained or that may arise as a consequence of
the dealings between the parties up to and including the date of this
Amendment.  The Credit Parties acknowledge and agree that this release is
intended to extend to claims they do not know or suspect to exist.
 
7.      Payment of Administrative Agent’s and Lenders’ Expenses.  Borrowers
agree to reimburse Administrative Agent and Lenders for all out-of-pocket
expenses incurred by Administrative Agent and Lenders in connection with the
drafting, negotiation, execution, delivery and performance of this Amendment and
all related documents, including, but not limited to, reasonable attorneys’ fees
and costs incurred by Administrative Agent and Lenders, premiums for any
endorsements to Lenders’ existing title policies, recording charges, escrow fees
and all other costs.
 
8.      Appraisal.  As additional consideration for Administrative Agent’s
agreement to enter into this Amendment, Borrowers acknowledge and agree that
Lender shall be entitled to immediately order Appraisals, at Borrowers’ sole
cost and expense, with respect to the Borrower Base Properties subject to the
Existing Deeds of Trust.
 
9.      Counterparts; Integration; Effectiveness.  This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Amendment, and the
other Financing Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 3 hereof, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
Signatures on the following page.

 
- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.
 

 
“BORROWERS”
         
CORNERSTONE OPERATING PARTNERSHIP, L.P.
         
By:
Cornerstone Core Properties REIT, Inc.
   
its General Partner
           
By:
/s/ Sharon C. Kaiser
     
Name: Sharon C. Kaiser
     
Title: Chief Financial Officer
         
COP-GOLDENWEST, LLC
         
By:
Cornerstone Operating Partnership, L.P.
   
its sole Member
           
By:
Cornerstone Core Properties REIT, Inc.
     
its General Partner
           
 
By:
/s/ Sharon C. Kaiser
   
 
Name: Sharon C. Kaiser
   
 
Title: Chief Financial Officer
         
COP-WESTERN AVE., LLC
         
By:
Cornerstone Operating Partnership, L.P.
   
its sole Member
           
By:
Cornerstone Core Properties REIT, Inc.
     
its General Partner
             
By:
/s/ Sharon C. Kaiser
      Name: Sharon C. Kaiser       Title: Chief Financial Officer



signature page continues

 
- 7 -

--------------------------------------------------------------------------------

 



 
COP-DEER VALLEY, LLC
         
By:
Cornerstone Operating Partnership, L.P.
   
its sole Member
           
By:
Cornerstone Core Properties REIT, Inc.
     
its General Partner
             
By:
/s/ Sharon C. Kaiser
     
Name:
Sharon C. Kaiser      
Title:
Chief Financial Officer          
COP-PINNACLE PEAK, LLC
         
By:
Cornerstone Operating Partnership, L.P.
   
its sole Member
           
By:
Cornerstone Core Properties REIT, Inc.
     
its General Partner
             
By:
/s/ Sharon C. Kaiser
     
Name:
Sharon C. Kaiser      
Title:
Chief Financial Officer




 
“GUARANTORS” and
 
“RECOURSE LIABILITY PARTY”
     
CORNERSTONE CORE PROPERTIES REIT, INC.
         
By:
/s/ Sharon C. Kaiser
   
Name: Sharon C. Kaiser
   
Title: Chief Financial Officer
         
CORNERSTONE REALTY ADVISORS, LLC
         
By:
/s/ Sharon C. Kaiser
   
Name: Sharon C. Kaiser
   
Title: Chief Financial Officer
         
By:
/s/ Sharon C. Kaiser
   
Name: Sharon C. Kaiser
   
Title: Chief Financial Officer

 
signature page continues

 
- 8 -

--------------------------------------------------------------------------------

 
 

 
“ADMINISTRATIVE AGENT”
     
HSH NORDBANK AG, NEW YORK BRANCH
       
By  :
/s/ Sven Schlolaut    
Name: Sven Schlolaut
   
Title: Vice President
       
By  :
/s/ Michael Carter    
Name: Michael Carter
   
Title: Senior Vice President
     
“LENDERS”
     
HSH NORDBANK AG, NEW YORK BRANCH
       
By  :
/s/ Sven Schlolaut    
Name: Sven Schlolaut
   
Title: Vice President
       
By  :
/s/ Michael Carter    
Name: Michael Carter
   
Title: Senior Vice President


 
- 9 -

--------------------------------------------------------------------------------

 
